                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LAVON LAMPKINS,

                      Plaintiff,

                      v.                            CAUSE NO.: 3:19-CV-341-JD-MGG

 MIAMI CORRECTIONAL FACILITY,
 et al.,

                                   OPINION AND ORDER

       Lavon Lampkins, a prisoner without a lawyer, filed a complaint (ECF 1) against

Miami Correctional Facility, John Doe #1, and John Doe #2, because after having a

seizure he was made to sit in his own feces for five hours before he was allowed to take

a shower. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers . . ..” Erickson v. Pardus, 551 U.S. 89, 94 (2007). However,

pursuant to 28 U.S.C. § 1915A, this court must review the complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim, or seeks monetary relief against a

defendant who is immune from such relief. “In order to state a claim under [42 U.S.C.] §

1983 a plaintiff must allege: (1) that defendants deprived him of a federal constitutional

right; and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469

F.3d 667, 670 (7th Cir. 2006).

       In his complaint, Lampkins alleges that he had a seizure in his cell on November

2, 2018. ECF 1 at 1. Because he was having a seizure, his roommate pushed the intercom
button and advised the pod officer that he needed medical attention. Id. About fifteen

minutes later, the pod officer called a signal and medical staff came to his aid. Id. After

Lampkins became responsive, he realized he had defecated on himself during the

seizure and needed to take a shower. Id. He informed the pod officer and dorm officer

that he needed to take a shower and he was told he had to wait. Id. Lampkins was next

evaluated in the medical unit where he also told the nurses he needed to shower. Id.

The nurses informed the officers he should be allowed to take a shower when he

returned to his dorm. Id. However, when he returned to the dorm, he was told he had

to lockdown. Id. Because of the lockdown, Lampkins was made to sit in his own feces

for five hours before he was permitted to shower. Id. Given these events, Lampkins

claims he was subjected to cruel and unusual punishment in violation of his Eighth

Amendment rights. Id.

       While his allegations are concerning, Lampkins has not stated a claim against

any of the defendants he has named in this lawsuit. First, Lampkins has sued the Miami

Correctional Facility, but the prison is a building. It is not a suable entity. Smith v. Knox

County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012). Second, Lampkins’s complaint includes

unnamed defendants—John Doe #1 and John Doe #2—the officers he claims are

responsible for forcing him to sit in his own feces by not allowing him to take a shower.

However, as a practical matter Lampkins’s case cannot proceed against unnamed

defendants. See Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997)(“[I]t is pointless to

include lists of anonymous defendants in federal court; this type of placeholder does



                                              2
not open the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the

plaintiff.”). Therefore, he cannot proceed against John Doe #1 and John Doe #2.

       While the complaint does not state a claim, Lampkins will be afforded

an opportunity to replead his claims. Luevano v. WalMart Stores, Inc., 722 F.3d 1014,

1022-23, 1025 (7th Cir. 2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In the

amended complaint, he should explain in his own words what happened, when it

happened, where it happened, who was involved, and how he was personally injured,

providing as much detail as possible.

       For these reasons, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

(INND Rev. 8/16) and send it to Lavon Lampkins;

       (2) GRANTS Lavon Lampkins until August 9, 2019, to file an amended complaint

on that form; and

       (3) CAUTIONS Lavon Lampkins that if he does not respond by that deadline,

this case will be dismissed without further notice pursuant to 28 U.S.C. § 1915A because

the current complaint does not state a claim.

       SO ORDERED on June 26, 2019

                                                       /s/ JON E. DEGUILIO
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              3
